Per Curiam.
This is a suit by a servant against his master for an injury alleged to have been caused by the master’s negligence in failing to furnish to the plaintifE a safe place in which to work and safe machinery to work with, and in failing to warn the plaintifE as to the dangers of the machinery furnished. Other alleged acts of negligence were specified, which, under our view of the case, are not necessary to be set forth. We think that the case is controlled by the decision in Barrow County Cotton Mills v. Farr, 33 Ga. App. 730 (127 S. E. 788), where this court held: “In a suit by a servant for an injury arising from negligence of the master in failing to furnish proper machinery or appliances, or a safe place of work, the servant, to be entitled to recover, must show, among other tilings, that he did not have equal means with his master of knowing of the danger. . . The evidence failing, as a matter of law, to show that, if the defendant was guilty of negligence, the plaintiff did not have equal means of knowing of the alleged negligent defects complained of, the verdict found for the defendant was demanded, and it was error to grant the plaintiff’s motion for a new trial.” Applying the foregoing ruling to the facts of the instant case, the verdict in favor of the plaintiff ivas contrary to law and the evidence, and the refusal to grant a new trial was error. See also Hines v. Little, 26 Ga. App. 136 (105 S. E. 618); Louisville & Nashville R. Co. v. Dunn, 21 Ga. App. 379 (94 S. E. 661).

Judgment reversed.


Broyles, C. J., and Guerry, J., concur. MacIntyre, J., dissents.